Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yamazaki et al., applicants NPL citation number 7.
The reference on the page entitled “Results & Discussion” discloses production of a polystyrene-b-PMVS copolymer made via reaction using a 3-thiol 1 propanol and in which the product contains 42-44% polystyrene phase volume.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seshimo et al. (US 20160257789), cited by applicants.
The reference in paragraphs 223-224 discloses and example in which a polystyrene-b-poly(trimethylvinylcyclotrisiloxane) block copolymer is  produced following which the block copolymer is reacted with a material as in “Th-1” in claim 1 having a 5 carbon atom hydrocarbon group and a hydroxymethyl substituent  or note paragraph 110 for products of the addition of lower homologs of hydroxy thiols. Note claim 7 where the ratio of the first block to the second block of 15:85 to 85:15 such as would encompass block copolymers having applicants phase volume ratios absent an unreasonable difference in densities between the first and second block (i.e. much greater than a factor of 2 despite the fact that most of the weight of each block is carbon). Note Example 1 for deposition of the block copolymer on a brush layer to form a phase separated structure. Note document claim 12 for use of a guide pattern. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
5-26-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765